Concurring Opinion.
Elliott, C. J.
A citizen can ouly be imprisoned by due process of law. Where there is an imprisonment without due process of law, the great writ of liberty will deliver the citizen from an unlawful restraint. If, therefore, the appellee was imprisoned without due process of law, the writ of habeas corpus was properly awarded, and this appeal must fail. There is, it is obvious, one question only that we can with propriety decide, and that is, whether the appellee was imprisoned by due process of law.
Prison doors open only at the command of the law, and that law must be warranted by the' Constitution. It is the law that restrains citizens of their liberty, and the command for the restraint must issue from an officer or tribunal having jurisdiction to adjudge.imprisonment. If the State board had jurisdiction to adjudge that the appellee should be imprisoned, there was due process of law; if it had no jurisdiction to imprison, there was not due process of law, and the appellee was unlawfully deprived of his liberty. A judgment of a tribunal — even the highest in the land — is absolutely void if rendered in a case over which it had no authority. Whether the State board had authority in this instance to consign a citizen to prison depends upon the validity of the statutory provision assuming to invest the board with the high power of casting citizens into jail. The question is one of legislative power. If the power exists, then the Legislature may authorize a board of town trustees, a board of assessors, a board of road supervisors, or any other administrative officer to adjudge imprisonment, against a citi*486zen who disobeys an order made by it. If it be granted that the power exists, then it inevitably follows that it is one which can not be limited or controlled by the courts, but is to be exercised without limit or restraint by the legislative department of the government.
In my judgment the Legislature has no power to authorize an administrative or executive officer, whatever his rank or duties, to sentence a citizen to imprisonment. It can not confer that authority upon the Governor of the State, nor upon any other executive or administrative officer, nor upon all the executive or administrative officers of the State combined.
The Constitution defines the power of the Legislature to punish for contempt. It expressly provides when the Legislature may punish for contempts committed against its own immediate authority, and thus clearly denies the power to punish save as expressly provided, for the' express provision excludes all implied ones. This is the provision of the Constitution : “ Either house, during its session, may punish by imprisonment, any person not a member, who shall have been guilty of disrespect to the house by disorderly or contemptuous behavior in its presence, but such imprisonment shall not at any time exceed twenty-four hours.” Article 4, section 15. This provision, as every one can see, closely binds and strongly fetters the power of the General Assembly itself, for it restricts the exercise of the authority to the time that body is in session, and limits the duration of the imprisonment to twenty-four hours. As the Legislature can only exercise the authority given it while in session, it is absolutely without power to lodge the authority in any administrative officer or body of its own creation.
The authority to imprison resides where the Constitution places it, and the Legislature can not give it a residence elsewhere. The authority is essentially a judicial one abiding in the courts of the land. As it is a judicial power it is not created by the Legislature nor vested by that body. The Legislature can not create judicial power, nor vest it in *487any tribunal. Judicial power, like all sovereign powers, comes from the people, and vests where the people’s Constitution directs that it shall vest. The Legislature may name tribunals that shall exercise judicial powers unless the Constitution otherwise provides, but the power itself comes from the Constitution, and not the statute. State, ex rel., v. Noble, 118 Ind. 350 (354); People, ex rel., v. Maynard, 14 Ill. 419; Perkins v. Corbin, 45 Ala. 103; Greenough v. Greenough, 11 Pa. St. 489; Missouri River, etc., Co. v. National Bank, 74 Ill. 217; Harris v. Vanderveer, 21 N. J. Eq. 424. The Legislature may distribute the judicial power in accordance with the Constitution, but it can not delegate that power for the plain reason that it has none to delegate.
If the State Board can be regarded as a judicial tribunal in the true sense of the term, the distribution of authority to it to punish for contempt by imprisonment would be valid and effective, but it is not a judicial tribunal. It does, indeed, possess powers of a judicial nature, but so does every officer in the land, high or low, who has the slightest discretion as to the mode of exercising his duty, and yet nothing can be clearer upon principle and authority than that such an officer is not a judicial officer within the meaning of the Constitution. Eastman v. State, 109 Ind. 278 (281), and easés cited; Wilkins v. State, 113 Ind. 514, and cases cited. We understand the Attorney-General to concede, in his able and elaborate argument, that the State Board is not a court. He says, tersely and explicitly, that “ the State Board is neither a court nor can it be made a court.” He endeavors, however, to prove that the case is not within the rule that only courts can exercise purely judicial powers by this line of argument. “ But,” as he says, “ the proceeding to assess and value property for the purpose of taxation is neither a case nor a controversy. It does not operate through legal forms nor require the machinery of the courts to put it in operation. Such proceedings are not authorized to settle private controversies, and they do not involve any questions *488which courts are or ever were authorized to take jurisdiction of.” It may be granted that this argument is in part valid, but it is so only in part. The conclusion spreads far beyond the valid premise. In free countries courts always have assumed jurisdiction of questions involving personal liberty, and so they must, or else free government, securing personal liberty, ceases to exist. When that great right comes in issue, the courts hear and decide, and the authority of executive or administrative officers is at end. Whatever else such officers may be empowered to do, they can not be empowered to sit in judgment upon the right of a citizen to his personal liberty. Only the courts can give the command which takes from the citizen his liberty and places him within prison walls, and they can only give it in accordance with the law of the land. However extensive the authority of the board may be, it is always ministerial or administrative, and hence it does not go far enough to adjudge imprisonment, for it is beyond the power of the Legislature to invest it or any administrative board with that high judicial function.
It is, doubtless, within the power of the Legislature to authorize the State Board to lodge a complaint against a person who disobeys a rightful order made by it in a court of competent jurisdiction, and thus secure, by constitutional methods, the punishment of a wrong-doer, but the board can not be invested with the authority to hear and decide, for that dwells only in courts of justice. The board may be made a complainant by law in a proceeding to punish a citizen who refuses obedience to its rightful authority, or it may be empowered to require some law officer of the State to invoke the assistance of the courts, but a court or a tribunal of judges it can never be as long as our Constitution remains unchanged, or as long as the great principle of free government, forbidding the centralization of the powers of government in one department, is respected and obeyed.
Filed May 10, 1892.
For the reasons thus hastily stated and dimly outlined I fully and unreservedly eoncur in the conclusion reached by the court.